PER CURIAM.
In Bomar v. Keyes1 we decided that the complaint should be dismissed against the City, and the plaintiff thereafter applied for certiorari which was denied on November 18, 1947.2 On December 17, 1947, Judge Rifkind entered an order dismissing the complaint against the City in conformity with our opinion, although meanwhile, the plaintiff had petitioned for rehearing, and that petition was not denied until December 22, 1947.3 This is an appeal from Judge Rifkind’s order of December 17, 1947, entered upon our m'andate.
The order, even if it were wrong (which we do not even remotely suggest) is not appealable. Hohorst v. Hamburg Co.;4 National Bank of Rondout v. Smith;5 Bush v. Leach; 6 Shultz v. Manufacturers & Traders Trust Co.7 The appeal must be dismissed.
Appeal dismissed.

 2 Cir., 162 F.2d 136.


 332 U.S. 825, 68 S.Ct. 166.


 332 U.S. 845, 68 S.Ct. 266.


 148 U.S. 262, 13 S.Ct 590, 37 L.Ed. 443.


 156 U.S. 330, 15 S.Ct. 358, 39 L.Ed. 441.


 2 Cir., 22 F.2d 296.


 2 Cir., 103 F.2d 771.